UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1896



KODOR ASSOCIATES LIMITED PARTNERSHIP; EDWARD
J. KOPPEL; GRACE ANNE DORNEY KOPPEL,

                                          Plaintiffs - Appellants,

          versus


PETER D. ROSE, d/b/a Office of Peter Rose,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:06-cv-01256-AW)


Submitted:   February 23, 2007            Decided:   March 20, 2007


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas D. Murphy, James A. Mood, Jr., MURPHY & MOOD, P.C.,
Rockville, Maryland, for Appellants.      John S. Vander Woude,
ECCLESTON & WOLF, P.C., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kodor Associates Limited Partnership, a Maryland limited

Partnership, Edward J. Koppel, and Grace Koppel (collectively the

“Koppels”) appeal the district court’s dismissal of their action

for   breach    of   contract     against       Peter    D.   Rose    (“Rose”),   a

Massachusetts architect, on the ground that the action was filed

beyond the applicable Maryland three-year statute of limitations

period.    None of the facts of the case are in dispute.               The subject

contract     provided     that   Rose    design     and    draft     complete   and

coordinated architectural drawings for a projected $4.2 million

residence,     identify     a    builder    for    the    construction     of   the

residence, deliver those drawings to the builder, and supervise

construction through completion of the project, in exchange for a

fee of $840,000.        Construction commenced in the summer of 2002.

Rose was paid in full prior to commencement of construction.                      At

various times, beginning the date construction began until the

termination of the agreement on March 6, 2003, construction was

held up as a result of delays caused by Rose’s failure to provide

architectural plans to the builder.               The Koppels were forced to

expend additional funds, over the estimate, because Rose failed to

deliver the drawings to the builder in a timely fashion and needed

to revise several of the drawings that were delivered. In February

2003 construction was discontinued due to Rose’s failure to produce

drawings necessary for construction to continue.


                                        - 2 -
     On    February     24,   2003,    Grace     Koppel   sent     Rose    a   letter

demanding       full   performance     of   Rose’s      obligations       under   the

agreement, stating that the Koppels had incurred damages solely as

a result of the delays caused by Rose’s failure to provide timely

documents and plans to the builder, and requesting that he notify

his insurance carrier of the Koppels’ claims against him.                          On

February 28, 2003, Grace Koppel sent Rose an email requesting

assurance of full and complete performance under the contract by

March 3, 2003, and requesting written confirmation that Rose would

promptly notify his insurance carrier of the Koppels’ claimed

damages.        On March 3, 2003, Grace Koppel sent Rose a letter

requesting a meeting on March 6, 2003.             In this letter, she stated

that Rose was in material breach due to his failure to fulfill his

obligations for months, and reiterated the request of assurance of

performance under the contract, as well as verification that Rose

had notified his insurance carrier of the Koppels’ claims.                         On

March 6, 2003, Grace Koppel sent Rose a letter terminating their

agreement on the basis that Rose had been in material breach “for

some time.”      The letter included a request for the delivery of all

files     and    drawings     pertaining    to    the     Koppel    residence      so

construction could continue with another architect.                  On March 20,

2003, Rose delivered the requested items.

            The Koppels filed their complaint alleging breach of

contract on March 17, 2006.           Rose filed a motion to dismiss or, in


                                       - 3 -
the alternative, for summary judgment, together with a memorandum

in support, to which was attached a number of exhibits.                    The

district court granted Rose’s motion to dismiss on the ground that

the   claim    was   barred   by   the   applicable   Maryland   statute    of

limitations.1

              The sole issue on appeal is whether the district court

erred in determining that the date for accrual of this action for

breach of contract was the date of the Koppels’ letter terminating

Rose, rather than the later date when Rose delivered construction

drawings that were substantially incomplete.             Specifically, the

Koppels challenge the district court’s determination that they were

on notice of their claims against Rose by March 6, 2003, at the

latest, when they terminated their contract with him due to the

delay damages they had incurred as a result of Rose’s alleged

failure to provide timely and complete construction drawings for

the construction of the Koppels’ residence, pursuant to the terms

of the contract between them.

              The statute of limitations in Maryland begins to run when

a party has knowledge of facts sufficient to put an ordinarily



      1
       Pursuant to Maryland law:

      A civil action at law shall be filed within three years
      from the date it accrues unless another provision of the
      Code provides a different period of time within which an
      action shall be commenced.

Md. Code Ann., Cts. & Jud. Proc. § 5-101 (2004).

                                     - 4 -
prudent person on inquiry, prompting such reasonable person to

inquire further.    See Poffenberger v. Risser, 431 A.2d 677, 681

(Md. 1981).   The parties do not dispute that the trial court was

legally correct in applying Maryland’s discovery rule2 to the

statute of limitations analysis, and determining that the statute

of   limitations   began   to   run   when   the   breach   was   readily

discoverable, not at the moment when the extent of the damages was

ascertainable.

          The Koppels assert on appeal that their cause of action

did not accrue until delivery of the drawings by Rose because “Rose

could have provided substantially complete drawings on that day,

vitiating any claim for breach of his agreement to provide them.”

They contend that prior to March 20, 2003, when Rose delivered the

drawings, Rose’s breach was not “reasonably ascertainable.”

          We find that the district court correctly held that the

Koppels’ action was barred by the statute of limitations.          It is

undisputed that the Koppels sustained monetary damages beginning in

the summer of 2002, when construction commenced.       It is undisputed

that those damages were sustained by the failure of Rose to timely

provide the agreed-upon drawings.     It is also undisputed that Rose

fulfilled some of the terms of the contract, such as assisting in

the selection of a builder for the subject residence and producing



     2
      See Poffenberger v. Risser, 431 A.2d at 681; Doe                 v.
Archdiocese of Washington, 689 A.2d 634, 644 (Md. App. 1997).

                                 - 5 -
partial    drawings     prior    to    March   6,   2003,   the   date   of   his

termination,      but   that    he    failed   to   fully   perform   under   the

agreement.      As the district court found, the extent of the damages

sustained by the Koppels, which did not occur until after Rose

delivered the incomplete drawings on March 20, 2003, was not the

lynchpin for the accrual of the Koppels’ cause of action.3               Rather,

it was the point at which a reasonable person could have discovered

that a breach had occurred.           See Lumsden v. Design Tech Builders,

Inc., 749 A.2d 796, 804 (Md. 2000).             As the district court held,

this point was no later than March 6, 2003, the date the Koppels

terminated their contract with Rose, and prior to which they had

sustained ongoing damages related to the construction delays caused

by Rose’s failure to perform under the contract.                      Hence, the

Koppels’ action for breach of contract, having been filed more than

three years after March 6, 2003, was untimely.

               Accordingly, we affirm the district court’s dismissal of

the Koppels’ action.        We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented   in   the



     3
      We find to be without merit the Koppels’ contention that Rose
could have “vitiated” his nonperformance under the contract had he
produced complete drawings on March 20, 2003, given that they would
still have had a potentially viable cause of action against Rose
for breach of contract based on the damages sustained by the
Koppels because of Rose’s failures to timely deliver the drawings
to the builder and the need to revise several of the drawings that
were delivered. Such cause of action would still have had to have
been filed within the applicable three-year statute of limitations
period, however.

                                       - 6 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 7 -